IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                             RENDERED: SEPTEMBER 22, 2022
                                                     NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                    2021-SC-0029-MR

CARLOS DEANDRE JENKINS                                                 APPELLANT


                    ON APPEAL FROM FAYETTE CIRCUIT COURT
V.                     HONORABLE KIMBERLY N. BUNNELL, JUDGE
                             CASE NO. 17-CR-1028



COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Carlos Deandre Jenkins, the Appellant, comes before this Court for a

second time as a matter of right,1 arguing the trial court failed to follow this

Court’s instructions for resentencing in our decision of Jenkins v.

Commonwealth, 607 S.W.3d 601, 617 (Ky. 2020). In that decision, we vacated

Jenkins’ PFO-II conviction and remanded to the trial court for resentencing.

The trial court, rather than conduct a new penalty phase with a jury as

Jenkins desired, simply imposed the sentence of the jury prior to enhancement

under the PFO-II conviction. Then, in its discretion, the trial court ordered the

sentences for each count run consecutively for a total of 65 years’

imprisonment. Jenkins now argues this is not what we instructed, and that




      1   Ky. Const. § 110(2)(b).
such a procedure is in fact contrary to law. For the following reasons, we affirm

the trial court.


                                    I.       Facts
      The underlying facts of Jenkins’ crimes are irrelevant here and interested

persons can readily find the details in our previous decision. Id. at 605-07.

What is relevant is he was found guilty of

      first-degree assault, eight counts of first-degree wanton
      endangerment, tampering with physical evidence, and [the jury]
      found him to be a second-degree PFO. The jury recommended a life
      sentence plus consecutive terms of imprisonment for the
      remaining offenses. The trial court imposed a sentence of life and
      fifty years’ imprisonment to run concurrently.

Id. at 607. At the circuit court, the trial was conducted according to the

prevailing law of the Commonwealth. There was a guilt phase and a penalty

phase. Because there was a PFO-II charge, the penalty phase and the PFO-II

phase were combined. This is

      because the same evidence that is pertinent toward fixing the
      penalty is also pertinent for consideration in the enhancement of
      sentence, and the jury in the combined bifurcated hearing could be
      instructed to (1) fix a penalty on the basic charge in the
      indictment; (2) determine then whether the defendant is guilty as a
      persistent felony offender, and if so; (3) fix the enhanced penalty as
      a persistent felony offender.

Commonwealth v. Reneer, 734 S.W.2d 794, 798 (Ky. 1987). Thus, before

sentencing on the underlying charges was fixed, the jury also heard evidence

purportedly demonstrating Jenkins was a persistent felony offender. The

Commonwealth focused on this PFO-II status and the consequent

enhancement of his sentences in making closing arguments to the jury. The


                                         2
jury was subsequently instructed to recommend a sentence for the underlying

crimes they had already determined Jenkins to be guilty of; then determine

whether he was guilty of being a PFO-II; then, if they found him guilty of being

a PFO-II, to recommend the enhanced sentences, including a recommendation

as to whether they should be concurrent or consecutive. On his first appeal,

Jenkins argued his PFO-II conviction could not stand since no evidence was

presented that a court had ever imposed a one-year or more sentence of

imprisonment upon him. Jenkins, 607 S.W.3d at 614. We agreed and vacated

the PFO-II conviction. Id. at 617. We then instructed upon remand,


      As the trial court should have dismissed the PFO charge or granted
      Jenkins's directed verdict motion, we reverse Jenkins's conviction
      for being a second-degree PFO, vacate his sentence, and remand to
      the Fayette Circuit Court for resentencing. As we have stated, “in
      those cases where the only reversible error relates to the PFO
      charge, there is a sentence on the underlying charge, limiting the
      necessary proceedings on remand.” Montgomery v. Commonwealth,
      320 S.W.3d 28, 49 n.4 (Ky. 2010).
Id.
      On remand, Jenkins requested a jury conduct the resentencing, arguing

the underlying sentence was tainted because evidence for the PFO-II charge

was presented prior to the jury recommending concurrent or consecutive

sentences. The Commonwealth argued the court could impose sentence

without a jury, per our instructions. The trial court agreed with the

Commonwealth. A sentencing hearing was later conducted, where Jenkins, per

his own briefing, renewed his objection to the court conducting the

resentencing but also “argued for the trial court to consider adopting the jury’s


                                        3
concurrent/consecutive recommendation and fix the sentence at 45 . . . years.”

The trial court imposed a 65-year sentence of imprisonment. Jenkins now

argues this was both contrary to our instructions and to law.


                                    II.   Analysis
      The issues before us concern law of the case. “The law-of-the-

case doctrine is ‘a mechanism by which matters once litigated and finally

determined remain final. Its proper application is a question of law to be

reviewed de novo.’” Kincaid v. Johnson, True & Guarnieri, LLP, 538 S.W.3d 901,

917 (Ky. App. 2017) (quoting Univ. Med. Ctr., Inc. v. Belgin, 432 S.W.3d 175,

178 (Ky. App. 2014)). “[I]f, on a retrial after remand, there was no change in the

issues or evidence, on a new appeal the questions are limited to whether the

trial court properly construed and applied the mandate.” Iman v. Iman, 648

S.W.2d 847, 849 (Ky. 1982).

      The trial court’s understanding of our instructions in Jenkins’ original

appeal was correct. When we quoted Montgomery v. Commonwealth, 320

S.W.3d 28, 49 n.4 (Ky. 2010), we were quoting a case that specifically held

merely procedural errors in PFO convictions were not a manifest injustice. Id.

at 49. Montgomery further cited the case of Commonwealth v. Reneer for

support of the procedure whereby a jury fixes “an underlying sentence first

before recommending any PFO sentence.” Id. Then in a footnote we clarified

that such a procedure was preferable because where there is an original non-

PFO enhanced sentence, the proceedings for resentencing on remand were

limited, i.e., a jury need not be involved. Id. at 49 n.4. In short, our previous

                                          4
ruling unambiguously conveyed our belief that Jenkins’ PFO enhanced

sentence did not affect the underlying sentence and that a jury resentencing

was unnecessary. The citation to Montgomery removed any doubt as to our

intent. The trial court did not err in its understanding of our instruction upon

remand.

      The unambiguity of our instruction affects Jenkins’ second appeal. We

have reviewed the briefing from the previous appeal, and we find no mention in

it of the issue he now raises concerning the evidentiary taint of the underlying

sentence. Jenkins originally attacked his PFO-II conviction and sentence

because of a lack of evidence that he was ever previously sentenced to one year

or more in prison. He did not attack the underlying sentence because of

improper evidence presented to the jury prior to recommending concurrent or

consecutive sentences. Nor did he file a petition for modification after we

rendered our decision—requesting clarification of our instruction or asking that

we address this evidentiary issue—which is what he should have done had he

truly believed Montgomery was not “on point” for his case and therefore not

sufficient guidance to the trial court.

      It has long been the rule that “[w]hen an appellate court decides a

question concerning evidence or instructions, the question of law settled by the

opinion is final upon a retrial in which the evidence is substantially the same

and precludes the reconsideration of the claimed error on a second appeal.”

Siler v. Williford, 375 S.W.2d 262, 263 (Ky. 1964). And the corollary to this rule

is “that all the errors and irregularities appearing in the original record, and

                                          5
which could have been corrected by the [first] appeal, must now be regarded as

settled and adjudicated, and can afford neither a cause for a review, for a

rehearing in the court below, nor for correction now in this court . . .” on a

second direct appeal. Mason v. Mason, 68 Ky. 187, 193 (Ky. 1869). In a word,

the evidentiary question Jenkins raises has been waived and he cannot now

complain the relief he requested in his original appeal—vacating his PFO-II

conviction and sentence—was insufficient.

       Finally, Jenkins argues the trial judge sentencing him to consecutive

sentences was an abuse of discretion. Jenkins is correct that this is a matter of

discretion. KRS 532.110(1); Dotson v. Com., 740 S.W.2d 930, 931-32 (Ky.

1987). But we find no merit in the contention that the court abused its

discretion. The trial judge on resentencing was the same as at the original trial

thus, she was familiar with all the evidence. The trial court also stated she had

considered the pre-sentence investigation report from the original trial prior to

resentencing. Jenkins’ only “evidence” that the trial court abused its discretion

is to quote an isolated sentence uttered by the Commonwealth during oral

arguments.2 That is not a sound basis to find an abuse of discretion since

arguments are not evidence. Mayse v. Com., 422 S.W.3d 223, 227 (Ky. 2013).

Nor is there any indication that the trial court was specifically persuaded by

that one sentence to order consecutive sentencing, rather than on the totality



        2 The Commonwealth’s attorney on remand had argued to the trial court

“nothing has changed, the jury heard all of the facts of the case, the jury heard the
prior record, and after hearing all of the evidence, they recommended this incredibly
stiff penalty, the highest under the law.”
                                           6
of the evidence and the pre-sentence investigation report. The Fayette Circuit

Court is affirmed.

      All sitting. All concur.




COUNSEL FOR APPELLANT
Robert C. Yang
Assistant Public Advocate

COUNSEL FOR APPELLEE

Daniel J. Cameron
Attorney General of Kentucky

Matthew R. Krygiel
Assistant Attorney General




                                       7